Powell, J.
This ease is controlled by Starnes v. Atlanta Police Relief Asso., 2 Ga. App. 237 (1, 2, 3), (58 S. E. 481).

Judgment .affirmed.

The plaintiff introduced in evidence á “financial card,” with entries showing the amounts of Shelton’s dues for October, November, and December, 1909, preceded by the following statement: “Brother John Shelton in account with West End Lodge No. 7687, G. TJ. O. O. F. Permanent Secretary’s, address, Sidney R. Gray,” etc. Opposite the entry of October dues, and under the heading “P. S. Signature,” was the signature, “S. R. Gray,” and opposite the entries of November and December dues and under the same heading, was the signature “G. "W. Spann.” G. W. Spann testified that this was his signature; that the letters “P.'S.” meant “Permanent Secretary;” that he was not Permanent Secretary, but was Elective Secretary of the lodge mentioned, and had no authority to receive and receipt for dues of members; that this was the duty of the Permanent Secretary.
In the motion for a new trial it is alleged, that the verdict was without evidence to support it, and that the court erred in not excluding from evidence the “financial card,” upon the objection that it appeared from the evidence that Spann was not Permanent Secretary of the lodge, and that he had no authority to receive and receipt for dues.
C. P. Goree, for plaintiff in error. O. B. Rosser Jr., contra.